FIRST AMENDMENT

        THIS FIRST AMENDMENT dated as of December 14, 2001 (this “Amendment”)
amends the Credit Agreement dated as of May 10, 2001 (the “Credit Agreement”)
among Nu Skin Enterprises, Inc. (the “Company”), various financial institutions
(the “Lenders”) and Bank of America, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Terms defined in the Credit Agreement
are, unless otherwise defined herein or the context otherwise requires, used
herein as defined therein.

          WHEREAS, the Company, the Lenders and the Administrative Agent have
entered into the Credit Agreement; and

          WHEREAS, the parties hereto desire to amend the Credit Agreement in
certain respects as more fully set forth herein;

          NOW, THEREFORE, the parties hereto agree as follows:

        SECTION 1         Amendments. Subject to the satisfaction of the
conditions precedent set forth in Section 3, the Credit Agreement shall be
amended as follows.

1.1          Amendment to Preamble. The second “WHEREAS” clause is restated in
its entirety to read as follows:

          WHEREAS, the Lenders are willing to extend commitments to make Loans
to, and to issue or participate in letters of credit issued for the account of,
the Company hereunder for the purposes provided herein and on the terms and
subject to the conditions set forth herein.


         1.2          Amendments to Definitions.

         (a)         The definition of "Eurodollar Loan" is amended in its
entirety to read as follows:

           Eurodollar Loan means any Loan denominated in US Dollars which bears
interest at a rate determined by reference to the Eurodollar Rate (Reserve
Adjusted).


        (b)           Clause (c) of the definition of “Interest Period” is
amended by inserting the words “Dollar Equivalent” before the phrase “principal
amount of all Yen LIBOR Loans and Eurodollar Loans” contained therein.

         (c)         The definition of "Stated Amount" is amended in its
entirety to read as follows:

  Stated Amount means, with respect to any Letter of Credit at any date of
determination, the maximum aggregate Dollar Equivalent amount available for
drawing thereunder at any time during the then ensuing term of such Letter of
Credit under any and all circumstances, plus the aggregate Dollar Equivalent
amount of all unreimbursed payments and disbursements under such Letter of
Credit.


          (d)          Clause (b) of the definition of "Total Outstandings" is
amended in its entirety to read as follows: "the aggregate Stated Amount of all
Letters of Credit".

1.3          Addition of New Section 1.3. A new Section 1.3 is added to the
Credit Agreement in appropriate numerical sequence to read as follows:

           1.3         Currency Fluctuations. For purposes of calculating usage
under Section 5 and the Total Outstandings as of any date (except as set forth
in Sections 6.2(c) and 11.2.1(d)), (a) the Dollar Equivalent amount of each Yen
LIBOR Loan shall be calculated (i) during the first year following the Signing
Date, using the Spot Rate of Exchange as in effect on the Signing Date, and (ii)
during each year thereafter, using the Spot Rate of Exchange as in effect on the
most-recent annual anniversary of the Signing Date (or if such day is not a
Business Day, on the next succeeding Business Day), and (b) the Stated Amount of
each Letter of Credit denominated in a currency other than Dollars shall be
calculated (i) on the date of the issuance thereof, (ii) on each date on which
the Stated Amount of such Letter of Credit is changed, (iii) on each date on
which the Commitment Amount is reduced pursuant to Section 6.1, or (iv) on any
other date requested by the applicable Issuing Lender, in each case based upon
the Spot Rate of Exchange for such date.


         1.4          Amendment to Section 2.1.2. Clause (b)(ii) of Section
2.1.2 is amended by inserting the words “Dollar Equivalent” before the phrase
“principal amount of all outstanding Loans” contained therein.

         1.5         Amendment to Section 2.3.1. The second sentence of Section
2.3.1 is amended in its entirety to read as follows:

  Each such notice shall be accompanied by an L/C Application, duly executed by
the Company (together with any Subsidiary for the account of which the related
Letter of Credit is to be issued) and in all respects satisfactory to the
Administrative Agent and the applicable Issuing Lender, together with such other
documentation as the Administrative Agent or such Issuing Lender may

-2-

  reasonably request in support thereof, it being understood that each L/C
Application shall specify, among other things, the date on which the proposed
Letter of Credit is to be issued, the amount (which shall be denominated in
Dollars or any other foreign currency (i) as to which a Dollar Equivalent may be
readily calculated, (ii) which is readily available, freely transferable and
convertible into Dollars and (iii) has been agreed to by the Issuing Lender),
whether such Letter of Credit is to be transferable in whole or in part and the
expiration date of such Letter of Credit (which shall not be later than the
Termination Date and shall not result in the aggregate Stated Amount of all
Letters of Credit scheduled to be outstanding after any date on which the
Commitment Amount is scheduled to be reduced pursuant to Section 6.1(d), plus
the aggregate Dollar Equivalent principal amount of all Yen LIBOR Loans and
Eurodollar Loans having Interest Periods ending after such date, to exceed the
Commitment Amount scheduled to be in effect at the close of business on such
date).


         1.6          Amendment to Section 5.1. The second sentence of Section
5.1 is amended by inserting the words “Dollar Equivalent” before the phrase
“principal amount of all outstanding Loans” contained therein.

         1.7         Amendments to Section 5.3. Section 5.3 is amended by (a)
inserting the words “Dollar Equivalent” immediately before the phrase “undrawn
amount of such standby Letter of Credit” contained in clause (a) of that section
and (b) inserting the words “Dollar Equivalent” immediately after the phrase
“the greater of 0.125% of the” contained in clause (b) of that section.

         1.8         Amendments to Section 6.2. Section 6.2 is amended as
follows:

         (a)         Clause (a) is restated in its entirety to read as follows:

           (a)         Voluntary Prepayments. The Company may from time to time
prepay the Loans in whole or in part; provided that the Company shall give the
Administrative Agent (which shall promptly advise each Lender) notice thereof
not later than 11:00 A.M., New York time, (i) in the case of Floating Rate
Loans, on the day of such prepayment, (ii) in the case of Yen LIBOR Loans, at
least five Business Days prior to the date of such prepayment, and (iii) in the
case of Eurodollar Loans, at least three Business Days prior to the date of such
prepayment, in each case specifying the Loans to be prepaid and the date (which
shall be a Business Day) and amount of prepayment. Each partial prepayment of
Floating Rate Loans and Eurodollar Loans shall be in an aggregate principal
amount of $1,000,000 or an integral multiple thereof and each partial prepayment
of Yen LIBOR Loans shall be in an aggregate principal amount of ¥100,000,000 or
an integral multiple thereof. After giving effect to any partial prepayment,
each borrowing of Yen LIBOR Loans and Eurodollar Loans shall be in the
applicable amount required for a Group pursuant to Section 2.2.1.


-3-

         (b)          The heading of clause (b) is restated in its entirety to
read "Mandatory Prepayments Resulting from Commitment Reductions".

          (c)         Clause "(c)" is redesignated as clause "(d)".

          (d)         A new clause (c) is added to Section 6.2 to read as
follows:

           (c) Mandatory Prepayments Resulting from Currency Fluctuations. If,
as of the last Business Day of any month, the Total Outstandings (calculated (i)
with respect to Yen LIBOR Loans, using the Spot Rate of Exchange for such day
and (ii) with respect to Letters of Credit, as provided in Section 1.3(b))
exceed 110‰ of the Commitment Amount, (x) the Administrative Agent shall
promptly notify the Company and (y) the Company shall, within seven Business
Days following the receipt of such notice, prepay Loans by the amount of such
excess (rounded upward, if necessary, to an integral multiple of (A) in the case
of Floating Rate Loans and Eurodollar Loans, $1,000,000 and (B) in the case of
Yen LIBOR Loans, ¥100,000,000).


1.9          Addition of New Section 11.2.1(d). A new Section 11.2.1(d) is added
to the Credit Agreement in appropriate sequence to read as follows:

           (d)         after giving effect to any borrowing made and any Letter
of Credit issued during the period beginning on the date that a prepayment is
required pursuant to Section 6.2(c) and ending on the immediately following May
10, the Total Outstandings (calculated (i) with respect to Yen LIBOR Loans,
using the Spot Rate of Exchange for the date such prepayment was required and
(ii) with respect to Letters of Credit, as provided in Section 1.3(b)) shall not
exceed the Commitment Amount.


SECTION 2          Warranties. The Company represents and warrants to the
Administrative Agent and the Lenders that, after giving effect to the
effectiveness hereof, (a) each warranty set forth in Section 9 of the Credit
Agreement is true and correct in all material respects as of the date of the
execution and delivery of this Amendment by the Company, with the same effect as
if made on such date, and (b) no Event of Default or Unmatured Event of Default
exists.

SECTION 3          Effectiveness. The amendments set forth in Section 1 above
shall become effective when the Administrative Agent shall have received (i)
counterparts of this Amendment executed by the Company and the Required Lenders
and (ii) a Confirmation, substantially in the form of Exhibit A, signed by the
Company and each Subsidiary.

-4-

         SECTION 4          Miscellaneous.

4.1          Continuing Effectiveness, etc. As herein amended, the Credit
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects. After the effectiveness of this Amendment, all
references in the Credit Agreement and the other Loan Documents to “Credit
Agreement” or similar terms shall refer to the Credit Agreement as amended
hereby.

4.2           Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment.

4.3          Governing Law. This Amendment shall be a contract made under and
governed by the laws of the State of New York (without regard to principles of
conflicts of laws, other than Title 15 of Article 5 of the New York General
Obligations Law).

4.4          Successors and Assigns. This Amendment shall be binding upon the
Company, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Company, the
Lenders and the Administrative Agent and the respective successors and assigns
of the Lenders and the Administrative Agent.


















-5-

          Delivered as of the day and year first above written.

NU SKIN ENTERPRISES, INC.

By  /s/  Corey B. Lindley
Title  CFO, Executive Vice President


BANK OF AMERICA, N.A., as Administrative
Agent and as a Lender

By  /s/  Gretchen Spoo
Title  Principal


BANK ONE, NA with its main office in Chicago,
Illinois (successor by merger to Bank
One, Utah, NA)

By  /s/  Mark F. Nelson
Title  Vice President
















S-1

Exhibit A

CONFIRMATION

Dated as of December 14, 2001

To: Bank of America, N.A., individually and as Administrative Agent (as defined
below), and the other financial institutions party to the Credit Agreement
referred to below

        Please refer to (a) the Credit Agreement dated as of May 10, 2001 (the
“Credit Agreement”) among Nu Skin Enterprises, Inc., various financial
institutions (the “Lenders”) and Bank of America, N.A., as administrative agent
(the “Administrative Agent”); (b) the other “Loan Documents” (as defined in the
Credit Agreement), including the Guaranty and the Pledge Agreement; and (c) the
First Amendment dated as of December 14, 2001 to the Credit Agreement (the
“First Amendment”).

          Each of the undersigned hereby confirms to the Administrative Agent
and the Lenders that, after giving effect to the First Amendment and the
transactions contemplated thereby, each Loan Document to which such undersigned
is a party continues in full force and effect and is the legal, valid and
binding obligation of such undersigned, enforceable against such undersigned in
accordance with its terms.

NU SKIN ENTERPRISES, INC.


By:  /s/  Corey B. Lindley
Name:  Corey B. Lindley
Title:  CFO, Vice President

NU SKIN INTERNATIONAL, INC.
NU SKIN HONG KONG, INC.
NU SKIN TAIWAN, INC.
NU SKIN UNITED STATES, INC.


By:  /s/  Corey B. Lindley
Name:  Corey B. Lindley
Title:  CFO, Vice President